DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The instant office action is in response to communication filed on 08/16/2021.
Claims 1- 18 are pending of which claims 1, 8, 15, 16, 17, and 18 are independent.
The IDS(s) submitted on 12/21/2021 is being considered.
			Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 8 recites the limitation "the gateway device" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.  Dependent claims 9-14 also are subject to the same flaws as the parent claim 8.
Claim 16 recites the limitation "the gateway device" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 18 recites the limitation "the gateway device" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s)  1, 2, 3,4 5, 6, 7, 8, 9, 10,11, 12,13, 14, 15, 16, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh et al (US 20170019853 A1) in view of Kim et al (US 20160021502 A1).
	Regarding claim 1, Ghosh discloses (see Figs. 7 and 9)  a gateway device (i.e. Fig. 9 AP 902 is the gateway device and its parts shown in Fig. 5A), comprising:
a memory (i.e. Fig. 5A memory 530)  having an instruction stored (i.e. Fig. 5A Dedicated Functionality Instruction 532 and Power Save Procedure Storage 534) thereon; and
a processor (i.e. Fig. 5A processor 524), configured to execute the instruction stored on the memory to cause the gateway device to execute the following operation:
	obtaining a schedule (Fig. 9 AP Availability Schedule 910) used to automatically turn on (i.e. active - see paragraph 64 )  or turn off (i.e. inactive - see paragraph 64) the radio transceiver function of the gateway device (Paragraph 64 indicates the Gateway AP 902 on/active and off/sleep time and for the AP to be active its transceiver at the minimum has to be on and likewise for sleep/inactive off - see paragraph 40 indicating sleep mode excludes communication forcing the transceiver to be off  and not receive or transmit and wakeup periods entails being fully operational with full communication capability necessitating the transceiver being on) ; and synchronizing the schedule (Fig. 9 step 918 shows synchronizing the schedule between the Gateway AP 902 and Wireless Device 920) to the wireless (i.e. the wireless device coupled to the Gateway 902 is device/AP 920 per paragraph 64 extends the range of AP 902 and receives the schedule at step 910 and synchronizes it at step 918)See Paragraph 64 for the details of the synchronizing the schedule step 918  and further shown in Fig. 11. The examiner notes that the Applicant synchronization only entails sending the schedule from the gateway to the wireless device while Ghosh shows a true synchronization as shown in Fig. 11)
	Ghosh discloses a wireless device that extends the range of the Gateway AP 902 but fails to expressly disclose a wireless extender connected to the gateway device.
	Kim in the same endeavor discloses a power saving architecture using a gateway and an extender, and further discloses a wireless extender connected to the gateway device.(i.e. Gateway device 110 is coupled to a wireless range extender or a wireless repeater - see paragraph 59)
	In view of the above, having the gateway device of Gosh and then given the well- established teaching of Kim’s wireless extender, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the gateway device of Gosh as taught by Kim’s wireless extender, since Kim states in paragraph 59 that the modification results in extending the transmission range of the gateway.
	Regarding claim 8, Ghosh discloses a wireless device (i.e. Device 720 and device 920 and device 1120 in Figs. 7, 9 and 11 and the component of the wireless device is shown in Fig 5A device 510) 
a memory (Fig. 510 memory 530 ) having an instruction stored (i.e. Fig. 510 dedicated functionality storage 532 and power save procedure 534) thereon; and
a processor(i.e. Fig. 5A processor 524), configured to execute the instruction stored on the memory to cause the gateway device (Fig. 9 AP 902) to execute the following operation:
synchronizing the schedule (Fig. 9 step 918 shows synchronizing the schedule between the Gateway AP 902 and Wireless Device 920) from the gateway device (i.e. AP  902 step 910 sending the schedule ) that is used to automatically turn on (i.e. active - see paragraph 64 )  or turn off (i.e. inactive - see paragraph 64)  the radio transceiver function of the gateway device(Paragraph 64 indicates the Gateway AP 902 on/active and off/sleep time and for the AP to be active its transceiver at the minimum has to be on and likewise for sleep/inactive off - see paragraph 40 indicating sleep mode excludes communication forcing the transceiver to be off  and not receive or transmit and wakeup periods entails being fully operational with full communication capability necessitating the transceiver being on), wherein, the wireless i.e. the wireless device coupled to the Gateway 902 is device/AP 920 per paragraph 64 extends the range of AP 902 and receives the schedule at step 910 and synchronizes it at step 918); and automatically turning on or turning off the radio transceiver function of the wireless extender based on the schedule. (See paragraph 64 wireless device 920 of Fig. 9 following the schedule received from the gateway AP 902 and the wireless device synchronizes with the gateway by rejecting or accepting proposed schedule sent from the AP 902 Gateway as shown in Fig. 11.  Note also that Ghosh teaches in paragraph 97 that the wireless device 902 can request for a schedule update)
	Ghosh discloses a wireless device that extends the range of the Gateway AP 902 but fails to expressly disclose a wireless extender connected to the gateway device.
	Kim in the same endeavor discloses a power saving architecture using a gateway and an extender, and further discloses a wireless extender connected to the gateway device.(i.e. Gateway device 110 is coupled to a wireless range extender or a wireless repeater - see paragraph 59)
	In view of the above, having the gateway device and wireless device of Gosh and then given the well- established teaching of Kim’s wireless extender, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the gateway device and wireless device of Gosh as taught by Kim’s wireless extender, since Kim states in paragraph 59 that the modification results in extending the transmission range of the gateway.
	Regarding claim 15, Ghosh discloses (see Figs. 7 and 9) a method executed by  a gateway device (i.e. Fig. 9 AP 902 is the gateway device and its parts shown in Fig. 5A), which comprises:
	obtaining a schedule (Fig. 9 AP Availability Schedule 910) used to automatically turn on (i.e. active - see paragraph 64 )  or turn off (i.e. inactive - see paragraph 64) the radio transceiver function of the gateway device (Paragraph 64 indicates the Gateway AP 902 on/active and off/sleep time and for the AP to be active its transceiver at the minimum has to be on and likewise for sleep/inactive off - see paragraph 40 indicating sleep mode excludes communication forcing the transceiver to be off  and not receive or transmit and wakeup periods entails being fully operational with full communication capability necessitating the transceiver being on) ; and synchronizing the schedule (Fig. 9 step 918 shows synchronizing the schedule between the Gateway AP 902 and Wireless Device 920) to the wireless (i.e. the wireless device coupled to the Gateway 902 is device/AP 920 per paragraph 64 extends the range of AP 902 and receives the schedule at step 910 and synchronizes it at step 918)See Paragraph 64 for the details of the synchronizing the schedule step 918  and further shown in Fig. 11. The examiner notes that the Applicant synchronization only entails sending the schedule from the gateway to the wireless device while Ghosh shows a true synchronization as shown in Fig. 11)
	Ghosh discloses a wireless device that extends the range of the Gateway AP 902 but fails to expressly disclose a wireless extender connected to the gateway device.
	Kim in the same endeavor discloses a power saving architecture using a gateway and an extender, and further discloses a wireless extender connected to the gateway device.(i.e. Gateway device 110 is coupled to a wireless range extender or a wireless repeater - see paragraph 59)
	In view of the above, having the method using the gateway device of Gosh and then given the well- established teaching of Kim’s wireless extender, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method using the gateway device of Gosh as taught by Kim’s wireless extender, since Kim states in paragraph 59 that the modification results in extending the transmission range of the gateway.
	Regarding claim 16, Ghosh discloses a method executed by a wireless device (i.e. Device 720 and device 920 and device 1120 in Figs. 7, 9 and 11 and the component of the wireless device is shown in Fig 5A device 510) 
	synchronizing the schedule (Fig. 9 step 918 shows synchronizing the schedule between the Gateway AP 902 and Wireless Device 920) from the gateway device (i.e. AP  902 step 910 sending the schedule ) that is used to automatically turn on (i.e. active - see paragraph 64 )  or turn off (i.e. inactive - see paragraph 64)  the radio transceiver function of the gateway device(Paragraph 64 indicates the Gateway AP 902 on/active and off/sleep time and for the AP to be active its transceiver at the minimum has to be on and likewise for sleep/inactive off - see paragraph 40 indicating sleep mode excludes communication forcing the transceiver to be off  and not receive or transmit and wakeup periods entails being fully operational with full communication capability necessitating the transceiver being on), wherein, the wireless i.e. the wireless device coupled to the Gateway 902 is device/AP 920 per paragraph 64 extends the range of AP 902 and receives the schedule at step 910 and synchronizes it at step 918); and automatically turning on or turning off the radio transceiver function of the wireless extender based on the schedule. (See paragraph 64 wireless device 920 of Fig. 9 following the schedule received from the gateway AP 902 and the wireless device synchronizes with the gateway by rejecting or accepting proposed schedule sent from the AP 902 Gateway as shown in Fig. 11)
	Ghosh discloses a wireless device that extends the range of the Gateway AP 902 but fails to expressly disclose a wireless extender connected to the gateway device.
	Kim in the same endeavor discloses a power saving architecture using a gateway and an extender, and further discloses a wireless extender connected to the gateway device.(i.e. Gateway device 110 is coupled to a wireless range extender or a wireless repeater - see paragraph 59)
	In view of the above, having the method of using the gateway device and wireless device of Gosh and then given the well- established teaching of Kim’s wireless extender, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of using the gateway device and wireless device of Gosh as taught by Kim’s wireless extender, since Kim states in paragraph 59 that the modification results in extending the transmission range of the gateway.
	Regarding claim 17, Ghosh discloses a non transitory computer readable medium of a gateway device (i.e. AP 902 of Fig. 9 and components shown in Fig. 5 in device 510 and memory 530 in Fig.5A is the non-transitory computer readable medium) where component  having an instruction stored thereon, wherein the instruction makes a processor (i.e. Processor 524 in Fig. 5a) of a gateway device execute the following operation when the instruction is executed by the processor:
	obtaining a schedule (Fig. 9 AP Availability Schedule 910) used to automatically turn on (i.e. active - see paragraph 64 )  or turn off (i.e. inactive - see paragraph 64) the radio transceiver function of the gateway device (Paragraph 64 indicates the Gateway AP 902 on/active and off/sleep time and for the AP to be active its transceiver at the minimum has to be on and likewise for sleep/inactive off - see paragraph 40 indicating sleep mode excludes communication forcing the transceiver to be off  and not receive or transmit and wakeup periods entails being fully operational with full communication capability necessitating the transceiver being on) ; and synchronizing the schedule (Fig. 9 step 918 shows synchronizing the schedule between the Gateway AP 902 and Wireless Device 920) to the wireless (i.e. the wireless device coupled to the Gateway 902 is device/AP 920 per paragraph 64 extends the range of AP 902 and receives the schedule at step 910 and synchronizes it at step 918)See Paragraph 64 for the details of the synchronizing the schedule step 918  and further shown in Fig. 11. The examiner notes that the Applicant synchronization only entails sending the schedule from the gateway to the wireless device while Ghosh shows a true synchronization as shown in Fig. 11)
	Ghosh discloses a wireless device that extends the range of the Gateway AP 902 but fails to expressly disclose a wireless extender connected to the gateway device.
	Kim in the same endeavor discloses a power saving architecture using a gateway and an extender, and further discloses a wireless extender connected to the gateway device.(i.e. Gateway device 110 is coupled to a wireless range extender or a wireless repeater - see paragraph 59)
	In view of the above, having the medium in the gateway device of Gosh and then given the well- established teaching of Kim’s wireless extender, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the medium in the gateway device of Gosh as taught by Kim’s wireless extender, since Kim states in paragraph 59 that the modification results in extending the transmission range of the gateway.
	Regarding claim 18, Ghosh discloses a non transitory computer readable medium of a wireless devicei.e. AP 920 of Fig. 9 and components shown in Fig. 5 in device 510 and memory 530 in Fig.5A is the non-transitory computer readable medium) having an instruction stored thereon, wherein the instruction makes a processor (i.e. Processor 524 in Fig. 5a) of the wireless device 
	synchronizing the schedule (Fig. 9 step 918 shows synchronizing the schedule between the Gateway AP 902 and Wireless Device 920) from the gateway device (i.e. AP  902 step 910 sending the schedule ) that is used to automatically turn on (i.e. active - see paragraph 64 )  or turn off (i.e. inactive - see paragraph 64)  the radio transceiver function of the gateway device(Paragraph 64 indicates the Gateway AP 902 on/active and off/sleep time and for the AP to be active its transceiver at the minimum has to be on and likewise for sleep/inactive off - see paragraph 40 indicating sleep mode excludes communication forcing the transceiver to be off  and not receive or transmit and wakeup periods entails being fully operational with full communication capability necessitating the transceiver being on), wherein, the wireless i.e. the wireless device coupled to the Gateway 902 is device/AP 920 per paragraph 64 extends the range of AP 902 and receives the schedule at step 910 and synchronizes it at step 918); and automatically turning on or turning off the radio transceiver function of the wireless extender based on the schedule. (See paragraph 64 wireless device 920 of Fig. 9 following the schedule received from the gateway AP 902 and the wireless device synchronizes with the gateway by rejecting or accepting proposed schedule sent from the AP 902 Gateway as shown in Fig. 11)
	Ghosh discloses a wireless device that extends the range of the Gateway AP 902 but fails to expressly disclose a wireless extender connected to the gateway device.
	Kim in the same endeavor discloses a power saving architecture using a gateway and an extender, and further discloses a wireless extender connected to the gateway device.(i.e. Gateway device 110 is coupled to a wireless range extender or a wireless repeater - see paragraph 59)
	In view of the above, having the medium in the gateway device and wireless device of Gosh and then given the well- established teaching of Kim’s wireless extender, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the medium in the gateway device and wireless device of Gosh as taught by Kim’s wireless extender, since Kim states in paragraph 59 that the modification results in extending the transmission range of the gateway.
	Regarding claim 2, Ghosh modified by Kim discloses the gateway device as described in claim 1 as set forth above, Ghosh also discloses synchronization is only carried out when the schedule is amended.(Ghosh indicates in paragraph 98 “…update the availability schedule according to the synchronized availability schedule” and update necessitates amending an implemented synchronized availability schedule).
	Ghosh fails to disclose wireless extender is connected to the gateway device through cables. 
	Kim discloses wireless extender is connected to the gateway device through cables. ( i.e. Gateway device 110 is coupled to a wireless range extender or a wireless repeater - see paragraph 59 and in paragraphs 126 where the connection can be wired or wireless)
		In view of the above, having the gateway device of Gosh and then given the well- established teaching of Kim’s wireless extender, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the gateway device of Gosh as taught by Kim’s wireless extender, since Kim states in paragraph 59 that the modification results in extending the transmission range of the gateway.
	Regarding claim 9, claim 9 is rejected in the same scope as claim 2.
	Regarding claims 3 and 10, Ghosh modified by Kim discloses the gateway device as described in claim 1 and the wireless extender as described in claim 8 as set forth above, but Ghosh fails to disclose the wireless extender is connected to the gateway device through cables; and synchronization is only carried out when the schedule is amended.
	Kim, in the same endeavor, discloses the wireless extender is connected to the gateway device through cables i.e. Gateway device 110 is coupled to a wireless range extender or a wireless repeater - see paragraph 59 and in paragraphs 126 where the connection can be wired or wireless); and synchronization is only carried out when the schedule is amended. (See paragraph 104 where in synchronization of status occurs when the device is turned on meaning its receiver is activated … “…after network devices 502 and 504 are turned on, authenticated and are a part of network 500, network devices 502 and 504 may communicate their statuses”)
	In view of the above, having the gateway device and wireless device of Gosh and then given the well- established teaching of Kim’s wireless extender, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the gateway device and wireless device of Gosh as taught by Kim’s wireless extender, since Kim states in paragraph 59 that the modification results in extending the transmission range of the gateway.
	Regarding claims 4 and 11, Ghosh modified by Kim discloses the gateway device as described in claim 1 and the wireless extender as described in claim 8, including the wireless extender wirelessly connected to the gateway device as set forth above, but Ghosh also fails to disclose synchronization is carried out whenever the radio transceiver function of the wireless extender is turned on.
	Kim, in the same endeavor, discloses synchronization is carried out whenever the radio transceiver function of the wireless extender is turned on. (Kim in paragraph 87 indicates that when the remote network device which can be the wireless extender when powered on which will include turning on its radio transceiver and then synchronization of status which includes availability schedule occurs. See also paragraph 89)
	In view of the above, having the gateway device and wireless device of Gosh and then given the well- established teaching of Kim’s wireless extender, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the gateway device and wireless device of Gosh as taught by Kim’s wireless extender, since Kim states in paragraph 59 that the modification results in extending the transmission range of the gateway.
	Regarding claims 5 and 12, Ghosh modified by Kim discloses the gateway device as described in claim 1 and the wireless extender as described in claim 8 as set forth above, but Ghosh fails to disclose receiving the signal used to turn on or turn off the radio transceiver function of the wireless extender from the gateway device that is sent when the radio transceiver function of the gateway device is manually turned on or turned off.
	Kim discloses disclose receiving the signal used to turn on or turn off the radio transceiver function of the wireless extender from the gateway device that is sent when the radio transceiver function of the gateway device is manually turned on or turned off.
 (Kim discloses the gateway device can be manually turned on or off in paragraph 87 by indicating the Gateway can be powered on or off or reset and when that happens the gateway synchronizes with nearby devices as detailed in paragraphs 65 and 66 and the gateway device can send a command to power up any device including the range extender as indicated in paragraph 128)
	In view of the above, having the gateway device and wireless device of Gosh and then given the well- established teaching of Kim’s wireless extender, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the gateway device and wireless device of Gosh as taught by Kim’s wireless extender, since Kim states in paragraph 59 that the modification results in extending the transmission range of the gateway.
	Regarding claims 6 and 13, Ghosh modified by Kim discloses the gateway device as described in claim 1 and the wireless extender as described in claim 8 as set forth above, and further Ghosh discloses synchronization comprises receiving the full schedule from the gateway device.(See Fig. 9 AP 902 I step 918 exchanging and synchronizing a full availability schedule - see paragraph 918. Examiner notes full schedule is broad and any schedule synchronized will meet such limitation ) 
	Regarding claims 7 and 14, Ghosh modified by Kim discloses the gateway device as described in claim 1 and the wireless extender as described in claim 8 as set forth above, and further Ghosh discloses synchronization comprises receiving the amended part of the schedule from the gateway device (See Ghosh Fig. 11 where a new amended schedule is sent from the Gateway AP 1102 to the wireless device 1120 which can be another AP potentially extending the range of AP 1102.  Again amended is relative and the proposed new schedule can be considered updated/or amended schedule See paragraph 66 and last sentence paragraph 98)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HABTE MERED whose telephone number is (571)272-6046. The examiner can normally be reached Monday - Friday 12-10 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HABTE MERED/Primary Examiner, Art Unit 2474